Title: To George Washington from Hendrick Wyckoff, 24 February 1783
From: Wyckoff, Hendrick
To: Washington, George


                        
                            
                            May it please Your Excellency
                            New Burgh. 24th Febry 1783
                        
                        The subscriber is the person employed last Novr by His Excellency Govr Clinton to go over to Long Island to
                            learn the strength & situation of the Enemy. as likewise to procure a sum of Money on Loan for Certain purposes.
                            One of the Gentlemen Mr John Van Noorstrand from Long Island, who furnished me with £500 of his own property, has Obtained
                            permission from the Commandant of the City of New York, to come out on a Vessel to see his Relation, and is now at
                            Fishkill, he tells me that his Chiefest Business is to inform me that himself and some friends have another sum of Money
                            Ready, which if wanted they will part with on Governor Clinton’s Request. the Gentleman wishes to Return tomorrow by the
                            Way of Powels Hook, (the way he came out), is Apprehensive that perhaps his Horse may be taken away from him, when he gets
                            near the enemy’s Lines in New Jersey, or that he may meet with some other Abuse or Difficulties, having no pass to Return,
                            he therefore begs, Your Excellency will be pleased, if Consistent, to grant him a pass or permission to Return Unmolested.
                        The Absence of Govr Clinton is the Reason of my taking the Liberty to Trouble Your Excellency. And the
                            Necessity of Keeping the names of those friends a profound secret, who have supplied us with large sums at sundry times
                            for public purposes, is the cause of my Committing into paper, and to be the Bearer myself, as I would not wish to speak
                            of those Matters to yr Excellency in the presence or hearing of any other person. I have the honour to subscribe myself
                            with every sentiment of due Respect Yr Excellency’s Most Obdt Hble servt
                        
                            Hendk Wyckoff
                        
                    